Citation Nr: 0124416	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  96-42 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from September 
1969 to December 1971.  He served in Vietnam and his awards 
include the Combat Infantryman Badge, Army Commendation Medal 
and Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The service-connected PTSD does not produce more than 
definite social and industrial impairment.  

3.  The service-connected PTSD does not produce occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

4.  The service-connected PTSD does not produce occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

5.  The service-connected PTSD does not produce total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

6.  The veteran completed high school and has additional 
training and experience in land surveying and mapping.  

7.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, including § 4.7 and Code 
9411 (1996, 2001). 

2.  The appellant does not have service-connected 
disabilities which are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. § 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  On August 
29, 2001, VA issued regulations implementing the provisions 
of VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records, including VA and service medical records have been 
obtained.  

The veteran has been examined by VA and a medical opinion 
rendered.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Neither the appellant nor the representative have asserted 
that the case requires further development or action under 
the VCAA.

The RO did not consider the case under the VCAA and the 
implementing regulations.  However, the veteran was not 
prejudiced.  Compare Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
the VCAA.  In addition to performing the pertinent 
development required under the VCAA, the RO notified the 
veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under the VCAA and the 
implementing regulations.  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as 100 percent disabling where 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with the psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
rating required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired; and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 30 percent rating required definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, so that the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 10 percent 
rating contemplated manifestations which were less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent rating was assigned where 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others but which did not cause 
impairment of working ability.  38 C.F.R. Part 4, Codes 9400-
9411 (1996) (effective prior to November 7. 1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, herein "Court") stated that the 
term "definite" as used in the previous criteria for a 30 
percent rating, was "qualitative" in character, where as the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for the purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC. 
9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own 
name................................100

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective 
relationships...................................70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social 
relationships.......................................
......50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......................30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous 
medication...............................10

A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to 
interfere with occupational and social functioning 
or to require continuous 
medication................................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2001).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Background.  An April 1992 rating decision granted service 
connection for PTSD and rated the disability at 30 percent.  
The veteran did not appeal that evaluation of PTSD.  He 
appealed the RO denial of service connection for paranoid 
schizophrenia and a personality disorder.  The Board affirmed 
the denial in March 1994 and denied reconsideration in 
November 1994.  The veteran's current claim for an increased 
rating for PTSD was received in August 1994.  The veteran 
submitted evidence as to the extent of his condition, 
including lay statements as well as diagnostic and other 
medical reports.  The Board has considered this information 
in its review of the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2001).  The historical record shows the 
veteran has several disabling conditions.  In addition to 
PTSD, trained medical professionals have diagnosed 
personality disorders, as well as drug and alcohol abuse.  
Law and regulations specifically prohibit the payment of 
compensation for personality disorders, as well as drug and 
alcohol abuse.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2001).

History.  In February 1989 the veteran shot at his ex-spouse 
and her 2 roommates.  He killed his ex-spouse and one of her 
roommates.  He was charged with two counts of murder and one 
count of attempted murder.  He was convicted and received a 
life sentence.

The veteran has submitted evidence, including records from 
the Social Security Administration, which reflects that he 
had many jobs prior to his incarceration in 1989.  The 
evidence does not show that the frequent job changes were due 
to PTSD, as opposed to personality disorder, substance abuse, 
or other factors.  There is no competent evidence from a 
trained professional which links the veteran's variable job 
history to PTSD or which extrapolates his past job history to 
evidence of current employability.

Clinical notes of Frank J. Weirichs, M.D., show that the 
veteran was seen for complaints of headaches and depression 
in 1987, 1988 and 1989.  There were diagnoses of muscle 
contraction headache, tension headache and depression.  In a 
November 1989 deposition, Dr. Weirichs reported symptoms 
including depression, difficulty with concentration and 
sleep, and a somewhat depressed affect.  

In a November 1989 deposition, Dr. Sonia B. Ghali reported 
that the veteran's employer, [redacted], had referred him 
because he was nervous and having marital problems.  There 
was marital conflict over his substance abuse.  The veteran 
spent a lot of time talking about flashbacks and nightmares 
of Vietnam and she believed he had PTSD.  

The report of the December 1989 interview by Joel O. Brende, 
M.D., shows that the veteran had extensive psychologic 
testing which resulted in diagnoses of PTSD, alcohol abuse 
and dependency, poly drug abuse and possible dependency, 
passive dependent personality and borderline personality 
traits.  It was recounted that the veteran was taken into 
custody shortly after shooting his ex-wife and her roommate.  

A December 1989 evaluation by Gerald Edmonds, Ph.D., Psy.D., 
Licensed Psychologist, led to the conclusion that the veteran 
had PTSD.  

Sidney J, Merin, Ph.D., prepared a psychological report dated 
in June 1990.  Interviews and testing were done.  Based on 
the results, the doctor conclude that the veteran was 
competent and that he was sane and competent at the time of 
the alleged offense.  Any mental disease he may have had at 
the time of the shooting was not such as to interfere with 
his ability to reason or to understand the nature and 
consequences of his behavior.  The doctor diagnosed a 
personality disorder, mixed type. With passive aggressive 
features present.  Some malingering was inferred.  There was 
no other diagnosis.   

In July 1990, Ernest C. Miller, M.D., submitted a clinical 
impression of PTSD with depression and substance abuse 
disorder-mixed (alcohol/drugs).  

A psychological report by John P. Wilson, Ph.D., dated in 
July 1990, recounted a history of drug and alcohol abuse, 
including the loss of a job due to drug use and marital 
problems.  Diagnoses were dysthymia, polysubstance 
dependence, and personality disorder (mixed) with features of 
borderline, schizotypal and dependent characteristics.  The 
GAF score was 50.  GAF (global assessment of functioning) is 
a scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In November 1991, Sonia B. Ghali, Ph.D., reported that she 
had in the past treated the veteran, primarily for marital 
problems.  His issues also included alcohol and drug abuse, 
his job and passivity.  They discussed nightmares, flashbacks 
and fears related to combat.  She diagnosed PTSD with 
borderline personality traits.  

In November 1991, [redacted] reported that when the 
veteran had worked for him he had a problem sleeping and 
became paranoid, not trusting anyone.  

In November 1991, Dr. Brende summarized his previous reports 
and mental status findings on the December 1989 examination.  
He diagnosed PTSD and alcohol abuse and dependency.  

January 1992 clinical notes from the Department of 
Corrections show diagnoses of multiple substance dependence 
and PTSD.  

Current Disability.  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Since the effective date of an 
increased rating is the date of receipt of claim, or as much 
as a year before the receipt of the claim if the disability 
increased in that year, the following discussion will 
emphasize the evidence beginning in August 1993, a year 
before the current claim was received.  See 38 U.S.C.A. 
§ 5110(a), (b)(2) (West 1991); 38 C.F.R. § 3.400(o) (2001).  

It has been certified by State authorities that the veteran 
committed a felony in February 1989 (Dr. Brende's report 
shows he was taken into custody shortly thereafter) and the 
date of commitment following conviction was in August 1990.  
Because of the veteran's incarceration, the ability of lay 
witnesses to personally observe the veteran's behavior and 
provide competent evidence as to what was actually witnessed 
is somewhat limited.  Behavior witnessed before the February 
1989 murders is of limited value in establishing the current 
extent of the disability.  In the absence of current 
observations, it may be speculative to assume that the 
symptoms noted prior to February 1989 have continued or 
worsened.  Moreover, the lay witnesses have not distinguished 
the PTSD manifestations from the symptoms of the veteran's 
personality disorder, as well as drug and alcohol abuse.  
Thus, the lay witness statements submitted in connection with 
the veteran's claim do not contain adequate information for 
establishing that the criteria for a rating in excess of 30 
percent are met.

Psychological testing, a Million Clinical Multiaxial 
Inventory-II, dated in June 1994, contains introductory 
information which alerts the reader to the following 
interpretive considerations:  

[T]he interpretive narrative should be evaluated 
in light of the following demographic and 
situational factors.  This 42 year old divorced 
white man with a technical school education, 
currently seen professionally as a correctional 
inmate, reports his most recent problems as self-
confidence and moodiness; difficulties appear to 
have taken the form of an Axis I disorder within a 
period of the last one to three years. 

This patient's response style may indicate a broad 
tendency to magnify the level of experienced 
illness or a characterological inclination to 
complain and to be self-pitying.  On the other 
hand, the response style may convey feelings of 
extreme vulnerability, which are associated with a 
current episode of acute turmoil.  Whatever the 
impetus for the response style, the patient's 
scale scores, particularly those on Axis I, may be 
somewhat exaggerated, and the interpretations 
should be read with this consideration in mind.  

Severity of Disturbance:  On the basis of the test 
data it may be assumed that the patient is 
experiencing a severe mental disorder.  Further 
professional observation and care are appropriate.  
The text of the following interpretive report 
should be evaluated with this level of severity in 
mind.  The salience and constancy of the 
characteristics described may need to be modulated 
upward based on level of severity.  

The report contains the following information in a section 
entitled "AXIS II:  PERSONALITY PATTERNS."  

The following pertains to those enduring and 
pervasive characterological traits that underlie 
this man's personal and interpersonal 
difficulties.  Rather than focus on his more 
marked but essentially transitory symptoms, this 
section concentrates on his habitual, maladaptive 
methods of relating, behaving, thinking and 
feeling.  

Evidence of a moderate level of pathology exists 
in the overall personality structure of this man.  
He likely has a checkered history of 
disappointments in his personal and family 
relationships.  Deficits in his social attainments 
may be notable as well as a tendency to 
precipitate self-defeating vicious circles.  
Earlier hopes may have resulted, in frustrating 
setbacks, and efforts to achieve a consistent 
niche in life may have failed.  Although he 
usually is able to function on a satisfactory 
ambulatory basis, he may experience periods of 
marked emotional, cognitive, or behavioral 
dysfunction.  

The behavior of this man is typified by a quiet, 
edgy, and dependent way of relating to others.  
Notable are his marked deficit in social interest, 
his frequent eccentricities, ideas of reference, 
occasional magical thinking, and depersonalization 
anxieties.  His intensely introversive pattern 
coexists with a lack of energy, deficient social 
initiative, and minimal activity-seeking behavior.  
Significant beyond his impoverished affect are his 
periodic sulky behaviors, occasional 
obstructiveness, and irritability.  He maintains a 
peripheral role in social and family 
relationships, preferring to engage in 
clandestine, enigmatic pursuits; however, he also 
has a strong need for nurturance and dependency.  
These conflicting characteristics stem from his 
low self-esteem and his unwillingness to assume 
autonomous and competence behaviors.  

For the most part, this patient is a detached 
observer of life, cognitively self-absorbed, if 
not autistic at times.  Self-belittling, he 
prefers the self-image of a weak and ineffectual 
person.  Rather than face the world, he 
defensively retreats, thereby eliminating sources 
of potential growth and gratification.  His 
uneventful life is composed of extended periods of 
solitude that are characterized by feelings of 
emptiness and depersonalization.  Displaying a 
pervasive inadequacy in most areas, he tends to 
follow a meaningless, ineffectual, idle life 
pattern that is marked by his characteristic 
tendency to remain on the periphery of social 
activities.  

This man shows some cognitive slippage, 
particularly in regard to emotional and 
interpersonal matters.  His periodic estrangement 
from others may lead him to lose touch with 
reality on occasion.  Moreover, his social 
communication, which is often tangential, odd, 
strained, and self-conscious, further alienates 
him from others.  His hesitation to express affect 
may stem from an intrinsic inability to experience 
pleasure.  

Frequently, this patient is depressed and morose.  
At other times, he may be erratically moody and 
complaining.  Beneath his apathetic exterior are 
intense feelings of discontent and anger that may 
be displayed in passive-aggressive, petulant, and 
fault-finding behavior.  Usually, however, he is 
self-deprecating, self-punitive, and disposed to 
constant--but quiet--worrying.  

This patient prefers to follow simple, repetitive, 
and dependent life pattern that enables him to 
avoid self-assertion and normal social 
aspirations.  Disengaged from and disinterested in 
most rewards of active human relationships, he 
appears strange, disconnected, and lifeless to 
some people and cross and grumpy to others.  By 
restricting his social and emotional involvements, 
he perpetuates his life pattern of grim isolation 
and conflictful dependency.  

As to the Axis I clinical syndromes, which would include 
PTSD, the report stated that: 

The features and dynamics of the following 
distinctive Axis I clinical syndromes are worthy 
of description and analysis.  They may arise in 
response to external precipitants, but likely 
reflect and accentuate the more enduring and 
pervasive aspects of this man's basic personality 
makeup.  

This man appears to be experiencing a severe 
psychotic episode characterized by bizarre 
thinking and fragmented emotions, perhaps a phase 
of a more extended schizophrenic course.  He has 
discarded the controls he previously employed to 
repress unacceptable thoughts and impulses.  The 
force of these urges and conflicts can no longer 
be kept in check, and he seems engulfed in a sea 
of memories and feelings that surge to the 
surface, presenting a picture of scattered and 
incoherent thoughts and bizarre behaviors.  

A major depression characterizes the daily life of 
this tense and moody man.  While he depends on 
others for nurturance, he also deeply resents his 
neediness and what he perceives as the 
undependability of others.  Periodically 
discharging his anger  and then dreading the 
rebuke and rejection of others, he usually turns 
his hostility inward, thus contributing 
intropunitively (sic) to self-deprecation, 
thoughts of death, guilt, and feelings of 
unworthiness.  Beyond this self-generated abuse he 
sees little to brighten his chronic depressive 
tone.  Filled with self-doubt, feeling empty and 
apprehensive, sensitive to humiliation, and 
anticipating the worst, his mood has little reason 
to lift.  

A number of delusional facets to this man's 
thinking (e.g., transient ideas of reference, 
mixed jealousy, and persecutory beliefs) 
interweave with other features to comprise a mini-
paranoid episode.  He believes that he has been 
betrayed or forsaken by persons whose support he 
had hoped to gain.  His previously repressed 
resentments have slipped through once adequate 
controls, breaking through as irrational--but 
brief--expressions of anger and suspicion.  
Tensions are likely to accumulate, compelling him 
to be quite touchy and irritable.  

That this man experiences repeated bouts of 
alcoholism can be reliably assumed.  These bouts 
may be prompted in part by the frustrations and 
disappointments he sees in his life.  He is 
characteristically unpredictable, moody, and 
impulsive, and these behaviors are intensified 
when he is drinking heavily.  At these times, his 
brooding resentments break out of control, often 
resulting in stormy and destructive consequences.  
He may subsequently express genuine feelings of 
guilt and contrition, but the destructive and 
injurious effects of his behavior are likely to 
persist.  His deep resentments that are restrained 
in his sober state are unleashed in full force 
when he is drinking, and they manifest themselves 
in irrational accusations and physical 
intimidation if not brutality, toward family 
members.  He evinces a self-destructive facet to 
his extropunative (sic) hostility, and this serves 
to undermine both himself and others.  

Variable in mood and action, this tense man 
appears to be undergoing more problematic levels 
of dysphoria mood than usual for him; it clearly 
manifests itself in a clinical anxiety disorder.  
Diverse symptoms of a behavioral nature, such as 
indecisiveness, distractibility, restlessness, and 
edginess likely co-vary with somatic signs such as 
muscular pain, headaches, gastrointestinal 
distress, and fatigue.  Unsure of himself, yet 
resentful and disillusioned in his relationships, 
he vacillates between checking his negative 
emotions and discharging them.  As a result, he is 
likely to experience the worst of both possible 
worlds, building up his exasperation one time and 
undermining his security the next by venting his 
exasperation and thus provoking those on whom he 
depends.  

For some time, this man probably has been engaged 
in abusing drugs, legal or street substances or 
both.  Irritable, negative, and hostile in mood, 
he employs drugs not only to help him unwind his 
tensions and undo his conflicts but also to serve 
as a statement of resentful independence from the 
constraints of social convention and expectation.  
In addition to freeing him from feelings of 
ambivalence toward himself and others, drugs 
liberate him from whatever remnants of guilt he 
may experience over discharging his less 
charitable impulses and fantasies.  Such defiant 
and hostile acts are undergirded in part by self-
destructive elements.  For example, these are 
evident in the careless disregard he may express 
in regard to the consequences that drugs can 
create.  

This anxious and conflicted man appears to suffer 
from a variety of physical symptoms (e.g., 
gastrointestinal and muscular pains) and 
preoccupations that point to the presence of a 
clinical somatoform disorder.  Sensitive to social 
reproval and humiliation and feeling disaffected 
and alienated, he experiences considerable ill 
will that he cannot display with psychic impunity.  
The turmoil and conflict he feels within himself 
are largely bottled up, expressed partially in 
displaced form through multiple physical 
complaints and hypochondriacal concerns over 
undefined and unconfirmed bodily diseases.  
Psychodynamically, his complaints appear to be an 
indirect way of discharging psychic discontents.  
Moreover, his concern over his bodily defects is a 
symbolic displacement of feelings of low self-
esteem and self-worth.  

The following were considered to be primary personality 
characteristics of significance:  

[The veteran] is generally reserved and withdrawn.  
He tends to prefer activities which do not involve 
others.  In fact, he may have a history of 
unsatisfactory interpersonal relationships.  

[The veteran's] capacity for abstract skills is 
average.  He can comfortably deal with practical 
problems, but may encounter more difficulty in 
understanding subtle, abstract relationships.  

He is easily affected by his feelings.  
Involvement in problems may evoke emotional upset 
and instability.  This, in turn, could interfere 
with his ability to respond to daily challenges 
successfully.  

[The veteran] is not aggressive.  Rather, he tends 
to be mild, conforming, and submissive.  In 
interpersonal relationships, he would be more 
likely to accommodate others than to impose his 
will upon them.  

He is a quiet, serious person.  [The veteran] is 
not likely to be enthusiastic or impulsive.  [The 
veteran] may deal with problems by becoming 
withdrawn.

He is shy and timid.  He is not socially bold.  
Instead, he tends to be threat sensitive.  

He is shrewd and socially aware.  He may tend to 
be calculating and probably has the social 
awareness and poise to manipulate others.  
Therefore, his motives frequently tend to be 
disguised.  

He describes himself as worried and filled with 
self doubt.  He may be guilt-prone and self-
reproaching as well.  [The veteran] may sometimes 
suffer from feelings of worthlessness and 
inadequacy.  

At present [the veteran] describes himself as 
tense and restless, perhaps  impatient.  He 
appears to be experiencing  higher than average 
levels of tension.  

Broad  influence patterns were reported as follows:  

[The veteran] is introverted.  He directs his 
attention inward to thoughts and feelings and 
tends to prefer solitary activities to social 
activities.  This tendency is extremely high.  

At the present time, [the veteran] describes 
himself as more anxious than most people.  He is 
rather tense and frustrated.  As a result, he may 
have difficulty coping with every day stresses.  
His anxiety level is very high.  

[The veteran] tends to approach problems and 
situations with an equal emphasis upon emotional 
considerations and rational considerations.  [The 
veteran] balances a cool, dispassionate approach 
to problems with an awareness of the emotional 
aspects involved.  

His life style is subdued.  He tends to be 
accepting of the environmental conditions in which 
he finds himself.  He adapts to circumstances 
rather than trying to change them.  This tendency 
is high.  

He describes himself as mature and subdued.  He 
tends to be socially polished and discreet.  This 
tendency is high.

As to depression:  

He tends to be distinctly sad and melancholic.  He 
has great difficulty handling interpersonal 
contact and this probably leads to feelings of 
hopelessness and inadequacy.  His overall 
depression level is extremely high.  

He reports a high number of nonspecific somatic 
complaints.  This may reflect pathological over 
concern with bodily functions.  

[The veteran] reports strong feelings of disgust 
for himself.  He feels that his life is empty and 
meaningless.  He has few hopes for the future and 
he may harbor thoughts of self-destruction.  

[The veteran] reports being agitated and 
frightened.  He may have disturbing dreams and may 
also experience confusion and difficulty in coping 
with sudden demands.  At times, this may leave him 
profoundly disturbed.  

He is not very energetic and is rarely likely to 
wake up full of energy.  [The veteran's] 
experience significantly involves feelings of 
weariness.  It may be the case that he has 
difficulty generating the energy to cope.

[The veteran] reports a high number of somatic 
complaints, coupled with a severe lack of energy.  
It may be the case that he is suffering from an 
as-yet undiagnosed physical illness which is 
medically treatable.  Referral for a complete 
medical evaluation should be considered.

[The veteran] is very self-critical.  He tends to 
blame himself for every thing that goes wrong.  He 
experiences guilt feelings.  This guilt is 
probably coupled with feelings of resentment and 
hostility as well.  

He tends to be uncomfortable with people and 
frequently avoids interpersonal contact.  His 
tendency to withdraw may be  accompanied by a 
general feeling that relationships are too 
pointless to care about at all.  

Other clinical indicators were:  

[The veteran's] responses indicate an extreme 
degree of disorientation.  He has probably 
entirely withdrawn from social contact with 
others.  In addition, he probably fails to 
evaluate reality accurately.  Thus, his 
participation in everyday activities may be 
significantly impaired.  His score in this regard 
is extremely high.  

[The veteran's] responses indicate that he is 
rather anxious, over inhibited, and self-
deprecating.  He is probably dependent upon the 
approval of others for his self-worth.  His level 
of neurotic maladjustment is high.

[The veteran] reports feelings of persecution and 
personal danger.  He believes that others are 
mistreating him and trying to control him.  

[The veteran's] responses indicate a high degree 
of disorientation.  He tends to retreat from 
reality and from interpersonal contact.  He may 
also experience sudden, uncontrollable impulses.  

[The veteran] reports experiencing obsessive 
behavior patterns.  [The veteran] tends to worry 
about trivial things.  Recurring thoughts may run 
through his mind or he may engage in repetitive, 
compulsive habits.  

[The veteran] describes himself as feeling 
worthless and helpless.  He may distort reality in 
the area of self worth.  He  may be unable to 
muster the resources to cope effectively with many 
situations which confront him.

Vocational observations were:  

At [the veteran's] ability level, the potential 
for creative functioning is average.  

In a group of peers, potential for leadership is 
very low.  

Potential for benefit from formal academic 
training, at [the veteran's] level of ability is 
below average.  

The need for interpersonal isolation at work is 
above average.

Potential for success in job areas that reward 
precision and dependability is very high.  

Considering his psychological makeup, his 
potential to grow and meet increasing job demands 
is average.  

The extent to which [the veteran] is accident 
prone is average.  

The report made occupational fitness projections.  In this 
segment of the report, his results were compared with various 
occupational profiles.  All projections should be considered 
with respect to other information about him, particularly his 
interests and abilities.  

Accountant	below average (4.4)  
Airline flight attendant	low (3.2)  
Air line pilot	low (3.3)  
Artist	average (4.6) 
Bank manager	average (5.0) 
Biologist	average (6.0) 
Business executive	below average (3.8)
Chemist	average (5.3)
Computer programmer	below average (4.3) 
Credit union manager	average (4.7)
Editorial worker	average (5.3)
Electrician	above average (6.8)
Employment counselor	below average (4.1)
Engineer	average (5.2) 	
Firefighter	average (4.8) 	
Geologist	average (6.3) 	
Janitor	average (5.7) 	
Kitchen worker	average (4.8) 	
Machine operator	average (6.2) 	
Mechanic	below average (3.8) 
Middle level manager	below average (4.5) 
Musician	below average (4.1) 
Nurse	below average (4.4) 
Personnel manager	below average (4.4) 
Physician	high (8.3) 
Physicist	above average (6.5) 
Plant foreman	high (7.8) 
Police officer	low (3.1) 	
Priest  (RC)	above average (6.6) 
Production manager	below average (4.3) 
Psychiatric technician	below average (4.5) 
Psychologist	below average (4.2) 
Real estate agent	very low (2.1) 
Retail counter clerk	very low (2.0)
Sales supervisor	very low (2.1)
Salesperson---retail	low (3.4)
Salesperson-wholesale	low (3.4)
School counselor	below average (4.1)
School superintendent	below average (3.9)
Secretary-clerk	below average (4.2)
Service station dealer	average (5.3)
Social worker	very low (1.8)
Store manager	average (5.4)
Teacher---elementary level	below average (3.7)
Teacher---junior high level	above average (7.1)
Teacher---senior high level	high (7.6)
Time/motion study analyst	below average (4,4)
Truck driver	very high (9.3)
University administrator	average (5.2)
University professor	above average (6.6)
Writer	average (5.3)

This last part is a particularly probative piece of evidence 
because it does not merely say the veteran is employable or 
not, rather it provides a professional assessment based on 
extensive testing, which identifies specific types of 
substantially gainful employment which the veteran could do.  
The June 1994 psychologic evaluation is a detailed and highly 
probative report.  It links the veteran's social and 
occupational impairments to his personality disorder and not 
to PTSD.  Further, it indicates that he is capable of 
performing many types of work despite his impairment.  

Shortly after the psychologic testing, the RO received the 
veteran's claim for an increased rating in August 1994.  

In August 1994, the veteran's father wrote that following the 
veteran's return from service, he was isolated and his 
concept of reality severely impaired.  Other post service 
symptoms were reported by the veteran's father as well as by 
his half sister, in an August 1994 letter.

In an October 1994 letter, Dr. Brende noted that the veteran 
had symptoms of both chronic PTSD and borderline personality 
disorder.  The doctor did not specify what the symptoms were.  

In a letter dated in October 1994, [redacted] recounted 
their experiences in Vietnam.

In an undated letter, a legal clerk recounted the progress of 
the veteran's claim for service connection for PTSD and 
expressed an opinion that the veteran was severely impaired 
and unemployable.  Current manifestations were not described.  

In October 1994, [redacted], recounted working 
with the veteran in the 1970's and 1980's.  The economy 
forced business to slow, ending their jobs.  The veteran kept 
to himself, he was non-responsive and isolated.  The witness 
felt the veteran needed help to control his emotions.  An 
outburst of uncontrolled rage brought criminal charges in 
1989.  Current manifestations were not described.   

In January 1995, the veteran submitted copies of his service 
personnel records.  These show outstanding professional 
competence and devotion to duty while serving in Vietnam 
(Army Commendation Medal Citation).  These records do not 
reflect current disability.  

In a February 1995 letter, [redacted] wrote that he had known 
the veteran since 1979 and the veteran had exhibited unusual 
thoughts, feelings and attitudes, particularly seclusion.  
Marital and employment difficulties were reported.  The 
witness did not claim any knowledge of current 
manifestations.  

In March 1995, the veteran's mother described changes in the 
veteran noted upon his return from service.  She did not 
identify current manifestations.  

In March 1995, business owner [redacted] wrote of changes 
in the veteran upon his return from service.  He was unable 
to overcome a readjustment and had work and marital problems.  
Mr. [redacted] did not describe current symptoms.  

In March 1995, the veteran's cousin and spouse wrote of the 
veteran's symptoms following his return from service.  
Current symptomatology was not described.  

In May 1995, Dr. Brende reported that he reviewed the results 
of the June 1994 Million Clinical Multiaxial Inventory 
completed by the veteran.  The doctor was of the opinion that 
the results were compatible with a protracted psychiatric 
disorder associated with a longstanding addictive problem and 
PTSD.  The veteran was likely to be chronically and severely 
disabled from his mental and behavioral problems.  Dr. Brende 
did not distinguish PTSD manifestations from the 
manifestations of the veteran's non-service-connected 
behavioral disorder.  

In August 1995, a previous employer, [redacted], wrote 
of the veteran's difficulty dealing with supervisors and co-
workers.  He would be withdrawn at times, easily frustrated, 
and appeared to have a problem trusting people.  He had 
irregular work qualities.  After he left that employment, he 
would sit outside the office waiting for a supervisor to go 
to lunch so he could talk to him.  

In a claim for a total rating based on unemployability, 
received in August 1995, the veteran reported that he 
completed high school and had additional training and 
experience in land surveying and mapping.

In November 1996, Dr. Brende reported that he had not 
interviewed or treated the veteran since his original 
examination.  

A VA psychiatric examination was done in June 1998.  

The veteran admitted to the excessive use of 
alcohol off and on.  He also admitted to 
prescription drug abuse, especially sleeping 
pills.  He claimed that he eventually received 
treatment for this abuse at a VA Medical Center, 
in a drug detoxification program.  He had been 
convicted of first-degree murder, for which he was 
serving 25 years.  He killed his second wife and a 
room mate in February of 1989.  A third room mate 
survived.  He had served as an infantryman in 
Vietnam and did not sustain any physical injury.  
He claimed that the worst thing that happened to 
him was once going on patrol and getting 
reprimanded for not engaging the North Vietnamese 
Army.  He also talked about other times when he 
was in an ambush and was exposed to fire and 
grenade explosions.  He also talked about several 
other times when he came under heavy attack and 
was pinned down.  The doctor noted that most of 
the stressors were well documented.  

The veteran claimed that since he returned from 
the combat he thought about it and dreamt about it 
all of the time.  He dreamed about situations in 
Vietnam where he felt that he was totally 
helpless, tried to hide, was trapped, and could 
not do anything.  He often awoke screaming and 
yelling, in a cold sweat.  He had a great deal of 
difficulty sleeping.  He also talked about a 
repeated dream about something which actually 
happened.  Apparently, one of the soldiers got too 
close to the back of the helicopter and got his 
head chopped off in the rotor.  The patient 
repeatedly dreamed about that.  He also complained 
of feeling depressed and tired and having no 
motivation.  He complained of depression and guilt 
for killing his wife, as well as being 
incarcerated.  He also complained of easily 
getting nervous, especially around other inmates.  

On mental status examination, the veteran was 
noted to be dressed in blue clothes provided by 
the county jail.  He was vague and nonspecific 
throughout the interview.  Mood was depressed.  
Affect was blunted.  He spoke in monotonal speech, 
with little variation.  He was often 
circumstantial, having difficulty pinpointing what 
he was saying.  There was no evidence of auditory 
or visual hallucination, perceptual deficit, or 
psychosis noted.  Cognitive functions of 
orientation, memory and abstract thinking are 
intact.  He was neither suicidal or homicidal.  

The examiner concluded that the veteran had an 
established condition of PTSD, but his current 
depression seemed to be more related to his legal 
charges and incarceration.  His current symptoms 
of PTSD consisted of being withdrawn and having 
some nervousness while being with other inmates, 
especially in the dining room.  The Axis I 
diagnosis was PTSD.  On Axis IV, the severity of 
psychosocial stressors, the only stressor listed 
was incarceration for 25 years.  On Axis V, the 
doctor specified that the GAF score from PTSD was 
about 75.  

A GAF from 71 to 80 represents, if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors (e.g. difficulty concentrating after a family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work).  This opinion is very probative, 
because it addresses the impairment due to the service-
connected PTSD without the impact of the veteran's 
personality and substance abuse problems or depression as a 
result of being in prison.  

In July 1999 E. M. Suarez, Ph.D., evaluated the veteran with 
an interview, mental status examination and psychological 
tests.  The resultant report was as follows:  

History:  [The veteran] is a 47-year-o1d, white 
male who was seen on 7/20/99 for psychological 
evaluation.  [The veteran] was evaluated to assess 
his current psychological status with respect to 
his service-connected disability, which is based 
on mental disability secondary to his combat 
experiences in Vietnam while in the U.S. Army.  

[The veteran] relates that he is a native of 
Indiana.  He relates that he moved to Florida with 
his parents when he was approximately nine years 
old.  He states that he was an only child but 
added that he has an older paternal half sister.  
[The veteran] states that his parents are still 
married and he denies any history of physical or 
sexual abuse during his up bringing.  [The 
veteran] states that he has been married twice.  
He states that he was first married in 1974, when 
he was approximately 23 years old, but relates 
that he divorced approximately three years later 
in 1977.  He relates that here remarried in 1980 
and divorced in 1988 because of "differences in 
compatibility."  [The veteran] states that he has 
never had any children.  [The veteran] states that 
he s currently serving a 25 years to life sentence 
for the murder of his former wife and her room 
mate, and the attempted murder of a third room 
mate, in 1989,  When asked about his education and 
employment history, [the veteran] states that he 
graduated from Senior High School in 1969.  He 
describes himself as an "average" student in his 
academic courses and notes that he was in regular 
classes.  He states that, following his military 
service (see below), he attended Junior College 
for one year.  When asked about his employment 
history, the veteran contributed that, during high 
school, he was employed on a part-time basis at a 
supermarket as a stocking clerk for approximately 
two years.  He states that, after graduating from 
high school, he enlisted in the U.S. Army and was 
subsequently stationed with the 173rd Airborne 
Brigade in South Vietnam.  He states that he was 
actively involved in combat and was subsequently 
discharged after returning to Ft. Bragg "for 
failure to adapt."  [The veteran] states that 
following his discharge he attended a junior 
college for one year, after which he began working 
as a land surveyor.  He contributed that over the 
following 15 years he was employed by a eight to 
ten different surveying firms.  He added that he 
had some difficulties getting along with people 
because he was reactive to "following orders."  At 
the time of his arrest, he states that he was 
working as a land surveyor.

When questioned about his psychiatric history, 
[the veteran] denied any history of mental 
problems prior to his military service.  He 
states, however, that during his tour of Vietnam, 
he experienced extreme fright during ambush and 
patrol operations.  He states that, approximately 
three months after his arrival in Vietnam, he was 
on guard duty when a group of North Vietnamese 
Army soldiers passed by his position.  He states 
that he "froze" because his only weapon was a 
grenade launcher.  He relates experiencing "mad 
confusion" at what to do and was later criticized 
by his superiors.  He contributed that, in the 
course of "ambushes" he witnessed the death of 
four to five of his fellow soldiers in his group.  
He states that, after his return from Vietnam, he 
was stationed at Ft. Bragg and began to have 
difficulties complying with the practice routines.  
Specifically, he states that, due to his emotional 
reactions, he refused to go on practice 
operations.  He states that he spoke with a Lt. 
Colonel at the base about his problem and that 
this led to his discharge in 1971 due to "failure 
to adapt."  [The veteran] relates that after 
returning to Vietnam, he began to have nightmares 
which involved combat related themes.  He states 
that he began to use sleep medications and alcohol 
(see below) in order to stop his frequent 
nightmares.  He contributed that during the time 
he has been in prison he has been experiencing 
nightmares on the average of twice per week, from 
which he awakens disoriented and sweating 
profusely.  [The veteran] states that he never 
received any psychiatric treatment before or 
during the time he was in the military service.  
[The veteran] denied ever experiencing any type of 
hallucinations or ever making any attempt to harm 
himself.  

When questioned about substance abuse, the veteran 
states that he began drinking alcoholic beverages 
and smoking marijuana at the age of 18 while he 
was in the military.  He notes that he began 
smoking marijuana in Vietnam and would use the 
drug three to four times per week.  He states that 
by the age of 20, he was drinking "as much as I 
could get" on a daily basis, as well as continuing 
his use of marijuana three to four times per week.  
He added that in the mid-1980's, he began taking 
Restoril and Seconal, in addition to alcohol, as a 
means to reduce the frequency of his nightmares, 
which often awakened him from sleep.  He notes 
that this pattern of use continued until 1989, 
when he was arrested, the veteran states that in 
1987, he sought marital counseling "on and off" 
for approximately 18 months.  He notes that, 
during this period of counseling, he was 
prescribed "Asendin, Restoril and Darvocet."  He 
contributed that, two months before he shot and 
killed his wife and her roommate, and seriously 
injured a second roommate, he was admitted to a VA 
facility in Atlanta, Georgia, for the treatment of 
his substance abuse disorder.

As part of the evaluation, the undesigned reviewed 
the veteran's current medical chart.  The records 
contained in the chart indicate that the veteran 
is presently being given Rameron (an 
antidepressant medication).  It appears that prior 
to this medication he was taking Paxil (an 
antidepressant medication).  The Problem List 
section of his medical chart notes "Adjustment 
Disorder with Mixed Emotional Features" (entered 
on 08/15/90), "Anxiety-Adjustment Disorder" 
(entered 11/07/90), and "Multiple Substance 
Dependence" (entered 01/29/91).  An Interoffice 
Memorandum dated 12/15/97 indicates that "The 
inmate ([the veteran]) shows no signs of 
significant mental or emotional impairment."  An 
entry on 03/10/98, while the veteran was at the 
Columbia Correctional Institute, observed him to 
be exhibiting a "depressed mood" and notes that he 
"denies flashbacks but feels odd when he hears 
loud noises or smells diesel (fuel)."  The entry 
goes on to note that the veteran does not eat in 
the kitchen due to loud noises.  A consultation 
requested dated 03/17/98 summarizes [the 
veteran's] illness at that time in the following 
manner:

"WM (white male) has a long hx [history] of 
depression since returning from Vietnam at age 19.  
He has been depressed daily for approximately one 
year.  He has difficulty falling asleep and wakes 
up approx[imately] 3 times per night.  Poor 
appetite, eating 2 of 3 meals only eating a snack 
for one meal.  He does not eat in the kitchen due 
to inability to cope with loud noises and crowds.  
He feels tired all of the time.  Reports feelings 
of hopelessness.  Affect restricted.  Denies S/H 
(suicidal or homicidal) ideas but reports thoughts 
of going to sleep and not waking up so he will not 
have to cope with depression."

A Bio-Psychosocial Assessment dated 03/17/98 makes 
reference to a psychological evaluation that was 
done on 06/13/94 in which the veteran was 
administered the Minnesota Multiphasic Personality 
Inventory-Second Edition (MMPI-2), Millon Clinical 
Multiaxial Inventory (MCMI-2) and the Wechsler 
Adult Intelligence Scale-Revised Edition (WAIS-R).  
Intellectually, the veteran is reported to have 
achieved a full scale IQ score of 93 (Average 
rating).  His responses on the MMPI-2 resulted in 
an invalid profile but no details are provided as 
to the reasons for the invalidity.  His MCMI-2 
responses are noted to be similar to individuals 
who are diagnosed with mental illness such as 
Schizophrenia, Undifferentiated Type, Alcohol 
Abuse, Generalized Anxiety Disorder and 
Schizotypal Personality Disorder with Schizoid 
Traits.  Based on this evaluation, the veteran 
received a diagnosis of Major Depressive Disorder 
(Diagnostic and Statistical Manual of Mental 
Disorders-Fourth Edition (DSM-IV) Code 296.30) and 
estimated his Global Assessment of Functioning 
(GAF) (see DSM-IV, at 32) was estimated to be in 
the area of 55 (moderate difficulty in social, 
occupational and school functioning).

The undersigned also reviewed a Compensation and 
Pension Exam Report based on an evaluation that 
took place on 06/13/98.  The report indicates that 
the examination was conducted by Umesh Mhatre but 
does not identify the evaluator's profession or 
specialty.  The evaluation appears to be based on 
interview and possibly military service records.  
No psychological testing is mentioned in the 
report.  The evaluator describes [the veteran's]  
condition in the following manner:  "Mood is 
depressed.  Affect is blunted.  He spoke in 
monotonal speech, with little variation.  He was 
often circumstantial, having difficulty 
pinpointing what he was saying."  The evaluation 
notes that [the veteran] "dreams about situations 
in Vietnam where he feels that he is totally 
helpless and trying to hide and being trapped and 
cannot do anything.  He often wakes up screaming 
and yelling in a cold sweat.  He has difficulty in 
sleeping."  The report goes on to note that the 
veteran was involved in several combat situations 
during his 12 month tour of duty in Vietnam and 
that "most of his stressors are well documented 
and thus will not be repeated."  The evaluator 
concludes that, "The patient does have an 
established condition of PTSD but his current 
depression seems to be more related to his legal 
charges and incarceration.  His current symptoms 
of PTSD consist of being withdrawn and having some 
nervousness while being with other inmates, 
especially in the dining room."  The evaluator 
estimates [the veteran's] Global Assessment of 
Functioning (GAF) as being "about 75."

OBSERVATIONS & MENTAL STATUS:  [The veteran] is a 
well nourished male who exhibits no apparent 
physical deformities or handicaps.  His physical 
appearance is consistent with his stated age.  His 
attire, personal hygiene and grooming were 
adequate.  On interview, [the veteran] produced 
little to no spontaneous speech.  His speech is 
slow and monotone, and he was nonguarded in his 
answers to my questions.  He was alert and 
oriented to person, place and time.  When asked to 
describe his mental state, [the veteran] 
responded, "Not real well, some days are better 
than others."  [The veteran's] mood was serious 
and his affect was flat.  His thinking is fairly 
well organized although he is slow in his 
responses.  Overall, his psychomotor activity 
level was below normal limits.  [The veteran] did 
not exhibit any gross sensory, motor or memory 
deficits.  His insight, judgment and reality 
testing ability were adequate.  [The veteran] did 
not exhibit any bizarre behaviors and mannerisms.  
He denies experiencing any type of hallucination.  
He reports sleeping six to eight hours per night, 
which he states is normal for him.  He describes 
his appetite as normal.  [The veteran] denies 
harmful ideation for self or others.  As noted 
above, he admits to a history of alcohol, 
marijuana, barbiturate and anxiolytic abuse prior 
to his arrest.  the veteran is presently taking 
Rameron (an antidepressant medication) for his 
depression.

Psychological Testing:  For the purposes of this 
evaluation, [the veteran] was administered the 
Wechsler Intelligence Scale-Revised (WAIS-R), 
Minnesota Multiphasic Personality Inventory-Second 
Edition (MMPI-2), and Validity Indicator Profile 
(VIP).  [The veteran] was cooperative with the 
testing process.  

On the WAIS-R, [the veteran] obtained a Verbal IQ 
of 85 (Low Average range) and a Performance IQ of 
83 (Low Average range).  His Full Scale IQ of 84 
places him in the Low Average range of 
intelligence when compared with individuals in his 
age range.  His subtest scaled scores, 
corresponding percentile rankings and qualitative 
descriptors are as follows (age corrected scores, 
percentile ranks and qualitative descriptors are 
in parentheses):

Verbal		Scaled	Percentile	Qualitative
Subtests		Score		Rank		Description
Information		  5   (4)	 5 (2)		Borderline 
(Mentally Retarded)
Similarities		  8   (9)	25(37)		Average (Same)
Arithmetic		  8   (9)	25(37)		Average (Same)
Vocabulary		  8   (8)	25(25)		Average (Average)
Comprehension	  7   (7)	16(16)		Low Average (Same)
Digit Span		  6   (7)	 9 (16)		Borderline (Low 
Average)

Performance
Subtests
Picture Comp.	  6   (7)	 9(16)		Borderline (Low 
Average)
Digit Symbol		  6   (7)	16(16)		Low Average 
(Same
Picture Arrange.	  5   (6)	 5 (9)		Borderline 
(Same)
Block Design		  8   (9)	25(37)		Average 
(Average)
Object Assembly	  6   (7)	 9 (16)		Borderline (Low 
Average)

The two point difference between [the veteran's] 
Verbal and Performance IQ scores is not 
statistically significant, suggesting an equal 
development between his verbal and perceptual 
motor abilities.

In terms of his Verbal age corrected abilities, 
[the veteran] scored in the Average range on the 
following subtests:  Similarities, which measures 
the ability to utilize previously learned 
information and apply it in abstract reasoning; 
Arithmetic, which measures numerical reasoning; 
and Vocabulary, which measures his recognition and 
understanding of words.  He scored in the Low 
Average on Comprehension, which is a measure of 
social judgment and conventionality, and involves 
problem solving using socially acquired 
information.  He scored in the Borderline range on 
Information, which measures the culturally 
acquired fund of general information, and Digit 
Span, which is a measure of his short-term 
auditory numerical memory and attention.

On the Performance portion of the WAIS-R, [the 
veteran] scored (age corrected) in the Average 
range of Block Design, which measures the ability 
to integrate visual motor coordination.  He scored 
in the Low Average range on Digit Symbol, which 
measures the ability to integrate visual 
organization with the reproductive aspects of 
visual motor coordination.  He scored in the Low 
Average range on Digit Symbol, which measures the 
ability to integrate visual information processing 
with motor speed.  He scored in the Borderline 
range on the following subtests:  Picture 
Completion, which measures visual discrimination; 
Picture Arrangement, which involves sequential 
reasoning and concept formation utilizing visual 
information; and Object Assembly, which measures 
the ability to organize visual information to 
produce familiar objects out of parts.

[The veteran] exhibits prominent verbal weakness 
in terms of his generic fund of informational and 
attentional and numerical memory.  In terms of his 
nonverbal performance, he demonstrates 
considerable weaknesses in the areas of visual 
discrimination, sequential reasoning and concept 
formation, and visual organization.

[The veteran's] responses on the Minnesota 
Multiphasic Personality Inventory-Second Edition 
(MMPI-2) produced an invalid profile as indicated 
by a highly elevated F-Scale (T-score=120).  The 
source of the invalidity may have resulted from a 
pattern of random responding, over reporting of 
symptoms, a plea for help and/or an attempt to 
malinger.  The L and K validity scales are 
suggestive of an individual who is defensive, 
rigid, moralistic and may have serious 
psychological problems and has limited ability to 
cope.  No clinical interpretation of [the 
veteran's] MMPI-2 clinical profile is indicated 
due to its invalidity.

The Validity Indicator Profile (VIP) test protocol 
was scored by National Computer Systems, which 
generated an actuarial interpretive report on 
which this report is partially based.  [The 
veteran's] performance on the VIP, which is an 
indicator of validity for concurrently 
administered tests of intellectual and cognitive 
ability, including neurocognitive functioning, was 
valid for the verbal subtest and invalid for the 
nonverbal subtest.  The performance 
characteristics for the Verbal subtest suggest 
that [the veteran] was compliant in his responses 
to the test items and he intended to answer the 
items correctly.  By contrast, his performance on 
the nonverbal portion of the test indicates that 
[the veteran] intended to answer the questions 
correctly but failed to sustain attention and 
concentration throughout the test and became 
careless in his responding.  Some of the factors 
that may have contributed to his invalid 
performance include fatigue, apathy, confusion, 
and internal or external distraction.  These 
results indicate that concurrently administered 
verbal tests of intellectual and cognitive ability 
may be under representations of this client's 
present level of functioning

The results of the Structured Interview of 
Reported Symptoms (SIRS) are as follows 
(significant scores are denoted by an *)

Primary Scales				Score		Description
Rare Symptoms				    4		   Indeterminant
Symptom Combination			    5		   Indeterminant
Improbable or Absurd Symptoms		    0		   Honest
Blatant Symptoms				    9		   
Indeterminant
Subtle Symptoms				   17		   Probable*
Selectivity of Symptoms			   18		   
Probable*
Severity of Symptoms			    9		   Indeterminant
Reported vs. Observed Symptoms		    5		   
Indeterminant

Supplementary Scales			Score		Expected Range
Direct Appraisal of Honesty		    0		   <6
Defensive Symptoms			   24		   >15
Overly Specified Symptoms		    2		   <3
Symptom Onset				    0		   <3
Inconsistency of Symptoms		    7		   <6*

Of the eight primary scale scores, two fell in the 
Probable range, five fell in the Indeterminant 
range, and one fell in the Honest range.  Of the 
five Supplementary Scale scores, only one was 
significant.  The Supplementary Scales are useful 
in interpreting response style.  [The veteran's] 
response style appears to have been honest and 
severity was borderline inconsistent.  The results 
obtained of the SIRS are not definitive and 
therefore do not support a hypothesis that the 
veteran is malingering.

CONCLUSIONS:  (a)  [The veteran] is an individual 
of Low Average range intelligence who has a 
documented history of combat related experiences 
in Vietnam with subsequent development of 
Posttraumatic Stress Disorder.  He is currently 
serving a 25 years to life sentence.  [The 
veteran] is presently interpersonally avoidant and 
withdrawn.  He produces little to no spontaneous 
speech, his affect is flat and his motivation and 
initiative are impaired.  His judgment is limited, 
he is interpersonally avoidant, exhibiting startle 
responses to loud noises and borderline 
dissociative reactions to such stimuli as smells 
of diesel fuel emissions which he relates to his 
military experiences in Vietnam.  His present 
condition is consistent with Axis I diagnosis of 
Posttraumatic Stress Disorder, Chronic (DSM-IV 
Code 309.81), Major Depressive Disorder, severe, 
recurrent Without Psychotic Features (DSM IV 
Code 296.33), Alcohol Dependence, In a Controlled 
Environment (DSM IV Code 303.90), Cannabis 
Dependence, In A Controlled Environment (DSM IV 
Code 305.30), and Sedative, Hypnotic, or 
Anxiolytic Dependence, In A Controlled Environment 
(DSM-IV Code 304.10).  Axis II diagnosis is 
consistent with Personality Disorder, Not 
Otherwise Specified, With Antisocial and 
Borderline Features (DSM IV Code 301.9).  There is 
no Axis III diagnosis (DSM IV Code V71.09).  The 
psychosocial and environmental problems (Axis IV-
5) involve combat experiences and incarceration.  
Based on his present condition and what is 
described in his medical records, his Global 
Assessment of Functioning (Axis V) is presently 
within the 31-40 range.

(b)  [The veteran's] present condition precludes 
any possibility of employment due to his avoidance 
of interpersonal interaction, amotivational state, 
depressed and withdrawn mood, interpersonal 
alienation, decreased psychomotor activity level 
and inability to establish or maintain a 
functional relationship with people.  It is my 
clinical opinion that [the veteran] is totally 
disabled by the symptoms of his Posttraumatic 
Stress Disorder and related depression.  A 
Compensation and Pension Exam Report based on an 
evaluation that took place on 06/13/98 estimated 
The veteran's Global Assessment of Functioning 
(GAF) as being "about 75."  However, the 
information provided in this report (see above) is 
consistent with a much lower GAF score (according 
to the guidelines provided in the DSM-IV).  It 
would be impossible to factor out [the veteran's] 
PTSD condition from his present level of 
functioning because of its long-standing chronic 
nature and the fact that it antedated his 
incarceration.  In other words, his PTSD appears 
to be the major factor in his response to present 
stressors.  

(c)  Test data (VIP and SIRS) do not support a 
hypothesis that feigning malingering was a 
significant factor contributing to [the veteran's] 
overall psychological and behavioral presentation.  
His responses on the administered tests appear to 
be a legitimate result of his disturbed mental 
functioning.

(d)  [The veteran] is in need of long term 
treatment for his mental disorders.  Although he 
is not floridly psychotic, his affect and thought 
disorder indicate that he may profit from the 
administration of an antipsychotic medication.

The veteran was given another VA examination in June 2000, 
when psychiatrist Dr. Abad spent approximately 31/2 hours with 
the veteran.  The doctor noted that the medical records were 
reviewed, with special attention to the examinations by Dr. 
Suarez in July 1999 and Dr. Umesh on in June 1998.  

The veteran had a history of hepatitis (type not 
unknown), painless hematuria secondary to renal 
calculi, surgically removed during the veteran's 
incarceration.  He had a history of drugs and 
alcohol abuse, mostly alcohol, marihuana, abuse of 
prescription drugs such as sleeping pills, 
Restoril,  Seconal and Darvocet.  He smoked 
Marihuana in Vietnam almost daily, he also drank 
alcohol but less frequently.  After he returned 
from Vietnam substance abuse and alcohol intake 
increased and persisted until his incarceration.  
He had a history of PTSD since Vietnam, where he 
served in 1969 and 1970.  He also had a history of 
depression, presently treated with  medication.  

As to previous hospitalizations and outpatient 
care, he received marital counseling on an 
outpatient basis with  his second wife.  He also 
admitted himself to an alcohol rehabilitation 
program in Decatur, Georgia, but left against 
medical advice after 10 days, before completing 
the 21 day program.  This  occurred before the 
fatal shootings of his ex-wife and one of her room 
mates.  

The doctor quoted the veteran as having had the 
following subjective complaints during the 
examination:  As to racing thoughts: "Sometimes my 
mind is difficult to turn off."  As to recurrent 
dream: "...trying to shuffle a hand grenade away 
from me."  As to poor sleep: "I toss and turn at 
night."  As to difficulty concentrating: "I find 
it difficult to read.  I can only read short 
articles in some magazines like National 
Geographic."  As to recurrent thoughts: "When I 
smell diesel fuel my thoughts wonder to Vietnam; I 
get a chill feeling when I hear the sound of 
helicopters and have thoughts about making combat 
assaults; I probably made about 50 to 75 flights; 
I have not experienced that feeling here (present 
correctional facility)."  As to phobic-avoidance 
symptoms:  He reported avoiding the dining hall of 
the correctional facility at present.  He felt 
very uncomfortable and so anxious that he lost 
track of what he is doing.  "I feel like I am 
closed in.  The noise and being around people 
bothers me.  Mostly I am bothered about the 
guards.  I try to avoid confrontation with the 
officers.  I stay out of their way.  I am forced 
to buy my own food in the canteen".  As to anger 
and irritability: "I'm angry with myself.  I'm 
irritable for not being able to accomplish or do 
things right."  As to depression: "I lost my hope, 
my goals.  I have to battle my depression on a 
daily basis."  

In regard to frequency, severity, and duration of 
psychiatric symptoms, social adjustment, and 
response to treatment: "I have been taking 
medication for two  years.  It helps.  It keeps me 
calm."  He was taking an antidepressant at bedtime 
and found that it helped him to sleep, with his 
depression and to adjust better to prison life.  
He stayed mostly by himself.  He "does not like to 
associate with people, but gets along with his 
room mate and has no problems with anyone in the 
correctional facility.  He finds it difficult to 
read and concentrate, but spends a great deal of 
time researching legal issues about his case and 
appealing his C&P [compensation and pension] 
rating decisions.  His most disabling symptom at 
the time was his fear of going into the dining 
hall.  He became so anxious and confused that he 
did not know what he was doing.  He feared the 
guards and tried to avoid them as much as 
possible.  He avoided the dining hall altogether.  
He bought his meals in the canteen, where he had 
to pay for it.  He displayed spontaneous emotional 
reaction with teary eyes when talking about his 
Vietnam experiences.  He was less emotional when 
discussing his relationship with his second ex-
wife.  It appeared that he was jealous and 
resentful, for what he perceived as being 
criticized by his ex-wife and office co-workers.  

In considering the extent of social impairment, it 
was the impression of the examiner that the 
veteran suffered from PTSD secondary to his 
experiences in Vietnam.  It also appeared that the 
severity of his multi-substance abuse had a 
significant impact on his social adjustment, after 
his return from the military.  This included his 
inability to hold jobs and the poor quality of his 
marital relationships.  There was co-morbidity 
between PTSD and substance abuse, however it is 
not possible to (exactly tease out how much of the 
veteran's social impairment after the military, 
was due to PTSD and how much to substance abuse.  
In any case, his substance abuse may have 
contributed greatly to his problems.  His present 
level of functioning was difficult to assess 
accurately since life in prison did not require 
the same level of functioning than civilian life.  
He tended to isolate himself, to avoid crowded 
places and prison guards.  He had difficulty 
reading for any length of time, but he was calm, 
his depressed mood had improved with treatment, 
and he had managed to adjust to prison life.  He 
kept busy working on legal issues.  

The veteran found his confinement and loss of 
freedom stressful.  He stayed by himself a great 
deal, but got along superficially with his room-
mate.  He was phobic of the dining-hall and 
avoided eating there. 

On mental status examination, the veteran was 
alert and oriented to person, time and place.  He 
denied auditory or visual hallucinations at the 
time of the examination or in the past.  He denied 
any suicidal or homicidal thoughts.  He was 
dressed neatly wearing a prison uniform.  His 
personal hygiene was good.  He was  cooperative 
and surprisingly talkative.  However, he was 
guarded, circumstantial and would answer questions 
sometimes in a fragmented manner.  Relevant and 
coherent information was difficult to obtain.  
Some questions had to be repeated several times in 
different ways to obtain a partial answer only.  
He would jump  from one event to another and from 
one time frame to another while answering  
questions.  He spoke with a low subdued tone of 
voice, but seem to be eager to  participate in the 
interview.  It was not clear whether the confusing 
quality of the veteran's answers was due to 
circumstantial thinking or to veteran's 
guardedness.  He admitted to feelings of 
depression, but also to have improved with 
antidepressant medication.  He showed spontaneous 
emotion and teared at times while talking about 
his experiences in Vietnam.  At one time when he 
was asked "If those tears could talk what would 
they say.  His reply was "I'm sorry.  I feel like 
I'm scared.  I can't shake the thoughts and 
memories I have.  I was affected away from a 
normal line of thinking."  He denied suicidal or 
homicidal ideation.  He was guarded, 
circumstantial, and it was difficult to obtain a 
coherent history, even though he seemed to be 
cooperative and was rather talkative.  He showed 
less emotion when discussing the shooting of his 
ex-wife.  He may have  been paranoid at that time 
with a jealous rage while being under the 
influence of drugs and alcohol.  He complained of 
poor memory.  He obtained a score of 29/30 in the 
Mini- Mental State Examination (Foistein).  He 
only failed to remember one item in delayed 
recall.  He performed well in serial 7's. 

The psychiatrist summarized that the examination 
revealed a middle age inmate who had a history of 
traumatic combat related events in Vietnam, where 
he began using marihuana and alcohol.  His social 
and marital maladjustment upon his return to 
civilian life could be explained as result of a 
combination of PTSD and substance  abuse.  After 
his incarceration he became depressed.  The 
results of his crime and resulting incarceration 
added to his psychological problems and he became 
depressed, withdrawn, and phobic of crowded 
places.  His depression seemed to have improved 
moderately with antidepressant treatment.  How 
much his current symptoms were due to PTSD and how 
much to his incarceration was difficult to say 
because both seem responsible.  The fact that the 
veteran was now, hopefully, free from substance 
abuse was a benefit from his incarceration. 

The Axis I diagnosis was: Post-traumatic stress 
disorder, Major depressive disorder, Phobia to 
crowded spaces, History of Multi-substance abuse: 
Marijuana, Alcohol, Sleep medications and 
Darvocet.  The Axis II diagnosis was deferred.  
The stressor on Axis IV was incarceration.  On 
Axis V, the current GAF score was 65. 

A GAF from 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well has some meaningful interpersonal 
relationships.  

Analysis.  The veteran and his representatives have 
emphasized his Vietnam service and the stressors he 
encountered in combat.  They have also discussed medical 
evidence and statements from lay witnesses, including a past 
employer, which was considered in connection with the 
veteran's previous unappealed initial evaluation in April 
1992.  The Board has considered all this historical evidence, 
including the service medical records.  38 C.F.R. §§ 4.1, 4.2 
(2001).  However, as United States Court of Appeals for 
Veterans Claims (Court) has pointed out, the most recent or 
current medical findings are to be given precedence over past 
examinations in adjudicating claims for rating increase after 
an initial rating has been assigned in a final VA decision.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The representative has emphasized the November 1991 letter 
from the veteran's previous employer, Mr. [redacted].  This was 
considered at the time of the previous unappealed rating 
decision and does not present evidence of increased 
disability since then.  There is nothing from Mr. [redacted] 
since the last rating which could be considered evidence of 
increased disability.  Moreover, the veteran was last 
employed prior to his arrest in 1989.  The lay statements 
describing the veteran's behavior before that time are not 
evidence as to the current level of disability.  Further, 
this case presents diagnostic complexity with a significant 
personality disorder diagnosed.  Service connection for the 
personality disorder was denied by the Board in March 1994.  
Lay statements, such as Mr. [redacted] do not distinguish PTSD 
manifestations from the personality disorder.  For these 
reasons, Mr. [redacted] statements do not show that the 
criteria for a higher rating or a TDIU rating have been met.

While the evidence reflects that the veteran had multiple 
jobs prior to his incarceration, the evidence does not show 
that the PTSD caused the veteran to change jobs.  Likewise, 
the veteran's work history does not constitute evidence of 
current industrial impairment.

The representative has also argued that the evaluation by Dr. 
Brende supports the veteran's claims.  This too, was 
considered at the time of the previous unappealed rating 
decision.  Dr. Brende did submit reports after the April 1992 
rating decision; however, in November 1996, Dr. Brende 
reported that he had not interviewed or treated the veteran 
since his original examination in December 1989.  The 
doctor's description of manifestations in 1989 does not 
provide evidence that the PTSD currently warrants a higher 
evaluation.  In October 1994, Dr. Brende stated that the 
veteran had symptoms of both chronic PTSD and borderline 
personality disorder, but did not describe the symptoms or 
otherwise present sufficient information to rate the 
disability.  In May 1995, Dr. Brende reported that he 
reviewed the results of the June 1994 psychologic testing 
completed by the veteran.  The results were considered to be 
compatible with a protracted psychiatric disorder associated 
with a longstanding addictive problem and PTSD.  The veteran 
was likely to be chronically and severely disabled from his 
mental and behavioral problems.  Dr. Brende did not 
distinguish PTSD manifestations from the manifestations of 
the veteran's non-service-connected behavioral disorder or 
otherwise present sufficient information to rate the 
disability.  

The representative has also noted the 1989 report of Dr. 
Edmonds and the 1990 report of Dr. Miller.  These reports 
support a diagnosis of PTSD but to not provide evidence as to 
the current extent of the disability.  

The only evidence which supports the claim comes from Dr. 
Suarez.  However, while his July 1999 report is thorough and 
may be the longest, it is not persuasive for several reasons.  

A personality disorder was previously diagnosed and service 
connection for a personality disorder was previously denied 
by the Board in March 1994.  Personality disorders and their 
manifestations are not compensable as service-connected 
disabilities.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  See 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, the 
veteran and his representative are on notice that he can not 
be compensated for the manifestations of his personality 
disorder.  Nevertheless, they have submitted a report from 
Dr. Suarez which does not distinguish the service-connected 
PTSD from the non-service-connected personality disorder.  
The probative weight of Dr. Suarez's report is diminished 
because it does not specifically address the service-
connected disability.  

Much of Dr. Suarez's psychological testing of the veteran had 
results that were admittedly not valid.  Thus, while they 
make for a report of impressive length, the contents of these 
tests do not support Dr. Suarez's conclusions.  

Dr. Suarez disagreed with the June 1998 VA examination.  He 
felt that the information in the report indicated a much 
lower GAF score than 75.  He stated that, "It would be 
impossible to factor out [the veteran's] PTSD condition from 
his present level of functioning because of its long standing 
chronic nature and the fact that it antedated his 
incarceration.  In other words, his PTSD appears to be the 
major factor in his response to present stressors."  There is 
no doubt that PTSD is a major factor; the current 30 percent 
rating represents definite social and industrial impairment.  
However, those present stressors the doctor refers to are not 
service-connected and are very substantial, including the 
veteran's incarceration with a life sentence.  Dr. Suarez's 
inability or refusal to separately evaluate the PTSD and his 
insistence on lumping the service-connected and non-service-
connected symptoms together is not adequately explained and 
unconvincing.  

Because Dr. Suarez insists that all of the veteran's 
symptomatology, including his personality disorder and 
situational responses to permanent incarceration, must be 
lumped together with his PTSD, the doctor's evaluation of the 
PTSD is unpersuasive.  The GAF score from 31-40 indicates 
some impairment in reality testing or communication (e.g. 
speech at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  The 
doctor's opinion that the veteran's impairment is in this 
range clearly includes non-service-connected factors and does 
not evaluate the service-connected PTSD.  

The preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the veteran's PTSD.  The 
June 1994 psychological evaluation by prison authorities was 
performed shortly before the current claim was received in 
August 1994.  It linked many symptoms to the veteran's 
incarceration and personality disorder.  The veteran reported 
his most recent problems as lack of self-confidence and 
moodiness and it was noted that his difficulties appeared to 
have taken the form of an Axis I disorder within a period of 
the last one to three years.  That is, the Axis I symptoms 
had their onset during his incarceration.  Further, it was 
noted that his personality disorder might result in periods 
of marked emotional, cognitive, or behavioral dysfunction.  
The report went on to describe a complex personality disorder 
with many resultant deficits in dealing with others.  
Extensive social impairment due to the personality disorder 
was described.  The report attributed the veteran's 
impairment to his personality and behavioral disorders as 
well as his incarceration.  It did not indicate that PTSD 
caused any impairment.  

The June 1998 VA examination by Mhatre Umesh, M.D., was 
thorough and detailed.  More importantly, it developed all 
the information needed to rate the disability under the 
appropriate criteria.  A detailed history was reported, 
including stressors and symptoms in Vietnam.  The doctor 
noted the veteran's symptoms and expressed the opinion that 
while the veteran did have PTSD, his current depression 
seemed more related to legal charges and incarceration, an 
assessment which is consistent with the severity of the 
veteran's legal situation.  The doctor distinguished the 
current symptoms of PTSD as being withdrawn and having some 
nervousness.  The doctor noted that the major stressor was 
the veteran's current incarceration.  The current GAF score 
from PTSD was about 75, which would indicate no more than 
slight impairment.  As discussed above, that GAF score for 
PTSD alone is supported by the doctor's findings and 
analysis.  Thus, the Board finds the opinion to be 
persuasive, despite the misgivings of Dr. Suarez.  

The most recent examination, in June 2000, by psychiatrist 
Vincent Abad, M.D., is also against the claim.  The most 
recent examination is highly probative.  See Bowling, at 10; 
Francisco, at 58.  Other factors adding to the probative 
weight of this examination are the 3.5 hours spent with the 
veteran, and the review of the medical records, with special 
attention to the previous reports of Dr. Suarez and Dr. 
Umesh.  Dr. Abad concluded that the veteran became depressed 
after his incarceration and that the results of his crime and 
resulting incarceration added to his psychological problems 
and he became depressed, withdrawn, and phobic of crowded 
places.  The psychiatrist's description of the impact of the 
non-service-connected imprisonment is reasonable and 
persuasive.  In addition to the service-connected PTSD, the 
doctor diagnosed a major depressive disorder, phobia to 
crowded spaces and history of substance abuse.  Incarceration 
was the major stressor.  The GAF was 65, for mild symptoms.  

In June 1998, the examiner assigned a GAF of 75 which 
reflects an assessment of slight impairment.  In June 2000, 
the examiner assigned a GAF of 65 which reflects an 
assessment of mild impairment.  These evaluations are timely 
to the current claim, and based on review of the records as 
well as detailed examination of the veteran.  They produce 
findings which show that the two examining doctors agree that 
the current PTSD symptoms are no more than mild.  Because 
these examination reports are thorough and complete, based on 
review of the pertinent records, and address the service-
connected disability, as well as non-service-connected 
factors, they are more persuasive and outweigh the report of 
Dr. Suarez, which intermixed service-connected and non-
service-connected symptomatology.  Further, Dr. Suarez's 
psychologic testing had numerous invalid results, while the 
June 1994 psychologic testing was extensive, detailed and had 
no indication of invalidity.  When the June 1994 
psychological evaluation, the June 1998 psychiatric 
examination and June 2000 examination are considered, they 
provided a preponderance of the evidence, detailed above, 
which establishes that the service-connected PTSD does not 
approximate the considerable impairment required for the next 
higher rating, 50 percent, under the rating criteria in 
effect when the claim was filed.  38 C.F.R. Part 4, including 
§ 4.7, Code 9411 (1996).  Similarly, the current PTSD, which 
is no more than mild, would not approximate the old rating 
schedule criteria for 70 or 100 evaluations, as set forth 
above.  38 C.F.R. Part 4, including § 4.7, Code 9411 (1996).  

The Board has also considered whether the disability 
approximates any of the new criteria for a higher evaluation.  
Looking to the new rating criteria for a 50 percent 
evaluation, on the July 1999 psychological evaluation by Dr. 
Suarez, the veteran's affect was reported to be flat; 
however, it was merely blunted on the June 1998 VA 
examination and he showed spontaneous emotion on the June 
2000 VA examination.  Thus, the preponderance of the evidence 
shows that there is no consistent flattening.  Further, the 
June 1994 psychological testing establishes that the 
veteran's personality disorder results in the "impoverished 
affect" with "periodic sulky behaviors, occasional 
obstructiveness, and irritability."  "His hesitation to 
express affect may stem from an intrinsic inability to 
experience pleasure."  The June 1994, June 1998 and June 2000 
examination reports outweigh Dr. Suarez's July 1999 
observation and establish that the veteran does not have a 
flatten affect due to his service-connected PTSD.  

Circumstantial, circumlocutory, or stereotyped speech are 
part of the new criteria for a 50 percent rating and the 
veteran demonstrated circumstantial speech on the June 1998 
and June 2000 VA examinations.  However, the June 1994 
psychological evaluation identified the veteran's speech 
impairment as part of his personality disorder.  "Moreover, 
his social communication, which is often tangential, odd, 
strained, and self-conscious, further alienates him from 
others."  Consequently, the veteran's speech anomalies, 
including circumstantiality, are not evidence of the severity 
of the service-connected PTSD and do not approximate the 
criteria for a 50 percent rating.  

The veteran has complained that he feels uncomfortable eating 
in the dining hall with other inmates.  None of the medical 
professionals who have evaluated the veteran have diagnosed 
this as a true panic attack.  See DSM-IV, at 394, 395.   

There was no evidence of difficulty in understanding complex 
commands.  The veteran's cognitive functions were intact on 
the June 1998 VA examination.  Dr. Suarez, in July 1999, 
noted the veteran's thinking was fairly well organized.  

The veteran complained of a poor memory; however, there is no 
evidence of impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks).  On the June 1998 VA examination, memory was 
reported to be intact.  In July 1999, Dr. Suarez reported the 
veteran did not exhibit any gross memory deficits, although 
numeric memory was borderline.  On VA examination in June 
2000, he obtained a score of 29/30 in the Mini- Mental State 
Examination (Foistein) and only failed to remember one item 
in delayed recall.  The current 30 percent rating 
contemplates some mild memory loss and the preponderance of 
the evidence from the VA doctors and Dr. Suarez agree that 
the veteran does not have more than a mild memory loss.  

As to impaired judgment, the June 1994 psychologic evaluation 
linked inappropriate behavior to the veteran's personality 
disorder.  No judgment deficits have been associated with 
PTSD.  In July 1999, Dr. Suarez reported the veteran's 
judgment was adequate.  

There is no evidence of impaired abstract thinking.  Abstract 
thinking was intact on the June 1998 VA examination.  

As to disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, the current 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as depressed 
mood.  The detailed analysis provided by the June 1994 
psychologic testing established that much of the veteran's 
difficulties in these areas are manifestations of his 
personality disorder.  

Frequently, this patient is depressed and morose.  
At other times, he may be erratically moody and 
complaining.  Beneath his apathetic exterior are 
intense feelings of discontent and anger that may 
be displayed in passive-aggressive, petulant, and 
fault-finding behavior.  usually, however, he is 
self-deprecating, self-punitive, and disposed to 
constant--but quiet--worrying.  

This patient prefers to follow simple, repetitive, 
and dependent life pattern that enables him to 
avoid self-assertion and normal social 
aspirations.  Disengaged from and disinterested in 
most rewards of active human relationships, he 
appears strange, disconnected, and lifeless to 
some people and cross and grumpy to others.  By 
restricting his social and emotional involvements, 
he perpetuates his life pattern of grim isolation 
and conflictful dependency.  

Further, on the June 1998 VA examination, the psychiatrist 
noted PTSD, but found that the veteran's current depression 
was related to his legal charges and incarceration.  The well 
reasoned June 1994 and June 1998 evaluations outweigh the 
assessment of Dr. Suarez who found it impossible to factor 
out impairment due to the veteran's PTSD from impairment due 
to other pathology.  The 1994 and 1998 reports establish by a 
preponderance of the evidence that the service-connected PTSD 
does not result in mood abnormalities which would approximate 
any applicable criteria for a higher rating.

After examining each of the criteria in detail, as discussed 
above, the Board finds that the preponderance of evidence 
establishes that the service-connected PTSD does not result 
in manifestations which would approximate the new criteria 
for the next higher rating, 50 percent.  38 C.F.R. Part 4, 
including § 4.7, Code 9411 (2001).  

As to the criteria for a 70 percent rating, the Board finds 
that the preponderance of the evidence links the veteran's 
occupational and social impairment, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) and inability to establish and maintain effective 
relationships, and particularly his mood, depression and 
speech deficits, to his non-service-connected personality 
disorder.  There is no evidence of suicidal ideation or 
obsessional rituals.  There is no evidence of near-continuous 
panic affecting the ability to function independently, 
appropriately and effectively.  Since his 1989 rampage, there 
have been no instances of impaired impulse control (such as 
unprovoked irritability with periods of violence).  There is 
no evidence of spatial disorientation.  There is no evidence 
of neglect of personal appearance and hygiene; the veteran 
has been consistently well groomed.  Therefore, the 
preponderance of the evidence shows the service-connected 
PTSD does not approximate the new criteria for a 70 percent 
rating.  38 C.F.R. Part 4, including § 4.7, Code 9411 (2001).  

Turning to the criteria for a 100 percent rating, there is no 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; or persistent danger of 
hurting himself.  There is no evidence that he is currently a 
threat to others.  There is no evidence that he is 
intermittently unable to perform activities of daily living, 
such as maintenance of minimal personal hygiene.  There is no 
evidence of disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Dr. 
Suarez feels that the veteran has total occupational and 
social impairment due to his PTSD, but the VA examiners who 
evaluated the veteran before (June 1998) and after Dr. Suarez 
(June 2000), disagreed and provided detailed and persuasive 
reports to the contrary.  Further, the June 1994 
psychological evaluation linked the manifestations Dr. Suarez 
relied on to non-service-connected factors such as 
personality disorders and response to incarceration.  The 
Board finds that the preponderance of evidence establishes 
that the service-connected PTSD does not approximate the new 
criteria for a 100 percent rating.  38 C.F.R. Part 4, 
including § 4.7, Code 9411 (2001).  

As the claim as been open a significant length of time, the 
Board has considered whether staged ratings should be 
assigned.  The Board concludes that the veteran's PTSD 
symptoms have not significantly changed and staged ratings 
are not appropriate in this case. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO (see supplemental 
statement of the case dated in September 2000), finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU.  The only disability for which service connection has 
been established is PTSD.  As discussed above, the service-
connected disability is properly rated as no more than 30 
percent disabling.  This does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  In such 
cases, the RO may submit the case to the Director, 
Compensation and Pension Service for extraschedular 
consideration.  The RO did not refer the case.  Rather, the 
rating decision, statement of the case and supplemental 
statement of the case explained that the veteran was not 
precluded from all types of substantially gainful employment 
by his service-connected PTSD.  

The only opinion supporting TDIU comes from Dr. Suarez, who 
felt that the veteran's "present condition precludes any 
possibility of employment due to his avoidance of 
interpersonal interaction, amotivational state, depressed and 
withdrawn mood, interpersonal alienation, decreased 
psychomotor activity level and inability to establish or 
maintain a functional relationship with people.  It is my 
clinical opinion that the veteran is totally disabled by the 
symptoms of his Posttraumatic Stress Disorder and related 
depression."  The probative weight of this opinion is 
decreased by the veteran's invalid responses to the 
psychological testing done by Dr. Suarez and the doctor's 
insistence on including the manifestations of the non-
service-connected personality disorder and response to 
incarceration with the service-connected PTSD.  More 
significantly, Dr. Suarez's opinion is outweighed by 3 other 
medical reports and information provided by the veteran.  

The veteran reports that he completed high school and has 
additional training and experience in land surveying and 
mapping.  Persons with a high school education routinely 
perform many types of substantially gainful employment.  

The June 1998 VA examination report provided a detailed 
examination and was able to separate the service-connected 
symptomatology.  While that report was not as long as Dr. 
Suarez's, it was just as thorough in developing the critical 
information needed to rate the disability and adjudicate the 
TDIU claim.  The report considered the veteran's history, 
current complaints and mental status examination.  There was 
more than a sufficient basis for the psychiatrist to reach 
his conclusion.  The doctor related the veteran's depression 
to his incarceration.  The psychiatrist concluded with a 
diagnosis of PTSD, although the current psychosocial stressor 
was incarceration for 25 years.  Further, the GAF due to PTSD 
was 75, which would mean that if symptoms are present, they 
are transient and expectable reaction to psychosocial 
stressors and there is no more than slight impairment in 
social or occupational functioning.  See DSM-IV, at 32.  The 
assessment of slight impairment reflects the examiner's 
opinion that the service-connected disability did not 
preclude substantially gainful occupation.  

The most recent VA examination is also probative.  See 
Francisco.  This June 2000 examination followed and 
considered Dr. Suarez's report.  Once again, another 
psychiatrist made a lengthy examination of the veteran 
(approximately 31/2 hours).  The examination was based on 
medical records, consideration of history and complaints 
provided by the veteran and mental status evaluation.  Once 
again, while the report was not as long as Dr. Suarez's, it 
was just as thorough in developing the critical information 
needed to rate the disability and adjudicate the TDIU claim.  
There was more than a sufficient basis for the psychiatrist 
to reach his conclusion that the GAF due was 65, which would 
reflect some mild symptoms or some difficulty in social or 
occupational functioning, but that the veteran was generally 
functioning pretty well and had some meaningful interpersonal 
relationships.  See DSM-IV, at 32.  Such a mild impairment 
would not prevent the veteran from securing and following a 
substantially gainful occupation.  

Further, while Dr. Suarez generalized about the veteran's 
ability to work, the June 1994 evaluation identified specific 
jobs the veteran could do.  The report discussed vocational 
considerations which indicate that, while the veteran would 
not be suited for some jobs, he is capable of performing many 
types of substantially gainful employment.  His potential for 
creative functioning is average.  His need for interpersonal 
isolation at work is above average, but his potential for 
success in job areas that reward precision and dependability 
is very high.  Moreover, even considering his psychological 
makeup, his potential to grow and meet increasing job demands 
is average.  The report went on to identify many specific 
jobs which the veteran could do considering his disability, 
with proper education and training.

While the veteran has asserted that the service-connected 
PTSD renders him unemployable, the medical reports provide a 
preponderance of the evidence which establishes that he could 
function satisfactorily in a wide variety of substantially 
gainful jobs.  This preponderance of evidence shows that the 
service-connected PTSD is properly rated and does not disable 
him to such an extent that he is unemployable, in light of 
his high school education and professional experience.  
Consequently, the preponderance of the evidence is against 
the claim for a total rating based on unemployability due to 
service-connected disability.


ORDER

A rating in excess of 30 percent for PTSD is denied.

A total disability rating based on unemployability due to 
service-connected disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

